DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was filed after the mailing date of 1/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US6986993) in view of Zock et al (US20020177174).
Regarding claim 12, Ghosh teaches an image processing device comprising:
a processor (11 in fig. 1, col. 6 lines 28-31, col. 9 line 48, a PC is known to have a processor); and
a memory encoded with instructions executed by the processor (11 in fig. 1, col. 6 lines 53-57, col. 9 line 48, a PC is known to have a memory), the instructions causing the processor to perform operations comprising:
extracting an image of a cell nucleus of a neuron and an image of a non-nucleus element (col. 51 lines 4-23, a nuclear channel and a neurite channel respectively) based upon a captured fluorescence image (col. 6 lines 24-27, col. 50 lines 50-58) to obtain an extracted image (col. 51 lines 4-23, binary image and binary reservoir image);
generating an image mask (col. 29 lines 61-62, col. 52 lines 2-17) by performing dilation processing only on the image of the non-nucleus element based upon the extracted image (col. 52 lines 2-17);
linking the image of the cell nucleus and the image of the non-nucleus element (col. 52 lines 39-41) in accordance with whether the image of the cell nucleus is included in the image mask based upon the image of the cell nucleus and the image mask of the image of the non-nucleus element (fig. 10, col. 23 lines 54-65, col. 42 lines 34-48, col. 51 lines 20-23); and
determining a status of the cell nucleus in accordance with the image mask of the image of the non-nucleus element linked with the image of the cell nucleus (col. 52 lines 44-56).

Ghosh fails to teach wherein the image mask is classified into a plurality of types of pattern masks representing features indicating morphology of the non-nucleus element.
However Zock teaches a plurality of types of pattern masks, each with a separate classification, representing features indicating morphology of a non-nucleus element (para. [0183], All of the outgrowths and processes emerging from the cell body are classified as neurites (outgrowths). The results obtained from applying the present method allow the user to define and classify the neurites (outgrowths) according to their own classification guidelines. One can identify the characteristics and/or degree of outgrowth in the well and for individual cells and cell clusters. Each classification with identified characteristics is interpreted to correspond to a respective mask). Furthermore, the claim does not specify the relationship between the types of pattern masks and the status of the cell nucleus. Therefore it would be obvious to apply the pattern masks taught by Zock as the non-nucleus mask to determine the state of the cell nucleus as taught by Ghosh.
Therefore taking the combined teachings of Ghosh and Zock as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the feature of Zock into the apparatus of Ghosh. The motivation to combine Zock and Ghosh would be to enable rapid generation of high content cell screening data (abstract of Zock). 

	
	Regarding claim 14, Ghosh teaches an image processing device comprising:
a processor (11 in fig. 1, col. 6 lines 28-31, col. 9 line 48, a PC is known to have a processor); and
a memory encoded with instructions executed by the processor (11 in fig. 1, col. 6 lines 53-57, col. 9 line 48, a PC is known to have a memory), the instructions causing the processor to perform operations comprising:
extracting an image of a cell nucleus of a neuron and an image of a non-nucleus element (col. 51 lines 4-23, a nuclear channel and a neurite channel respectively) based upon a captured image (col. 6 lines 24-27, col. 50 lines 50-58) to obtain an extracted image (col. 51 lines 4-23, binary image and binary reservoir image);
generating an image mask (col. 29 lines 61-62, col. 52 lines 2-17) by performing dilation processing on the image of the non-nucleus element based upon the extracted image (col. 52 lines 2-17), wherein
the image mask is not generated from the image of a cell nucleus (col. 29 lines 61-62, col. 52 lines 2-17, neurites are not part of the cell nucleus);
linking the image of the cell nucleus and the image of the non-nucleus element (col. 52 lines 39-41) based upon the image of the cell nucleus and the image mask of the image of the non-nucleus element (fig. 10, col. 23 lines 54-65, col. 42 lines 34-48, col. 51 lines 20-23); and
determining a status of the cell nucleus in accordance with the types of pattern masks of the image mask of the image of the non-nucleus element linked with the image of the cell nucleus (col. 52 lines 44-56).

Ghosh fails to teach wherein the image mask is classified into a plurality of types of pattern masks representing features indicating morphology of the non-nucleus element.
However Zock teaches a plurality of types of pattern masks, each with a separate classification, representing features indicating morphology of a non-nucleus element (para. [0183], All of the outgrowths and processes emerging from the cell body are classified as neurites (outgrowths). The results obtained from applying the present method allow the user to define and classify the neurites (outgrowths) according to their own classification guidelines. One can identify the characteristics and/or degree of outgrowth in the well and for individual cells and cell clusters. Each classification with identified characteristics is interpreted to correspond to a respective mask). Furthermore, the claim does not specify the relationship between the types of pattern masks and the status of the cell nucleus. Therefore it would be obvious to apply the pattern masks taught by Zock as the non-nucleus mask to determine the state of the cell nucleus as taught by Ghosh.
Therefore taking the combined teachings of Ghosh and Zock as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the feature of Zock into the apparatus of Ghosh. The motivation to combine Zock and Ghosh would be to enable rapid generation of high content cell screening data (abstract of Zock). 


	Regarding claim 16, the modified invention of Ghosh teaches an image processing device wherein the linking determines linking (col. 52 lines 39-41 of Ghosh) in accordance with whether the image of the cell nucleus is included in the image mask (col. 23 lines 54-65, col. 42 lines 34-48).


Regarding claim 18, the claim recites similar subject as claim 14 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject as claim 16 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 13, 15, 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
Ramer et al (US20100166287) teaches generating image masks (fig. 1) to determine nucleus and non-nucleus elements from a fluorescent image (para. [0127).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663